


110 HR 3941 IH: Bridge Spending Accountability,

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3941
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Flake (for
			 himself, Mr. Wamp,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Walberg,
			 Mr. Hensarling,
			 Mr. Franks of Arizona, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to authorize a
		  State that has a structurally deficient bridge within its boundaries to
		  obligate funds made available to carry out a high priority project for any
		  project or activity eligible for assistance under title 23, United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Spending Accountability,
			 Flexibility, and Efficiency Act of 2007.
		2.Flexibility for States
			 with structurally deficient bridgesSection 117 of title 23, United States Code,
			 is amended—
			(1)by redesignating
			 the second subsection (c) and subsections (d), (e), (f), (g), and (h) as
			 subsections (d), (e), (f), (g), (h), and (i), respectively and
			(2)by adding at the
			 end the following:
				
					(j)Special rule for
				States with structurally deficient bridgesNotwithstanding any
				other provision of this section, if, on the date of enactment of this
				subsection, a State has within its boundaries a structurally deficient bridge,
				that State may obligate all or any portion of the funds made available, before,
				on, or after such date of enactment, to carry out a project described in
				section 1702 of Safe, Accountable, Flexible, Efficient Transportation Equity: A
				Legacy for Users (119 Stat. 1256) for any other project or activity eligible
				for assistance under this
				title.
					.
			
